 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     GREGORY N. LEONARD,                             Case No. 2:18-cv-00853-APG-VCF
 4
                                        Petitioner, ORDER
 5          v.
                                                     (ECF Nos. 29, 30)
 6 TIMOTHY FILSON, et al.,

 7                                   Respondents.

 8

 9         The pending motions for withdrawal of counsel (ECF Nos. 29, 30) are GRANTED. The

10 Clerk of Court is directed to make the appropriate changes to the docket.

11         Dated: July 29, 2019.

12
                                                       __________________________________
13                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
